Citation Nr: 0105839	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable rating for 
service-connected tinnitus.

3.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux, currently rated as 
10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with arthritis, 
currently rated as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected cervical strain with arthritis, currently 
rated as 20 percent disabling.

6.  Entitlement to an effective date earlier than October 15, 
1997, for awards of increased ratings for lumbosacral strain 
from noncompensable to 20 percent disabling and for cervical 
strain from 10 percent to 20 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
chondromalacia, right knee, prior to June 29, 1999.

8.  Entitlement to an increased rating for chondromalacia, 
right knee, currently rated as 10 percent disabling.

9.  Entitlement to an increased (compensable) rating for 
chondromalacia, left knee, prior to June 29, 1999.

10.  Entitlement to an increased rating for chondromalacia, 
left knee, currently rated as 10 percent disabling.

11.  Entitlement to service connection for cholecystectomy 
(gallbladder removal).

12.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for a period of convalescence following 
cholecystectomy (gallbladder removal).

13.  Entitlement to service connection for heart disease.

14.  Entitlement to service connection for emphysema.

15.  Entitlement to service connection for anxiety and 
depression.

16.  Entitlement to service connection for arthritis of 
joints.

17.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and from October 1972 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1992, May 1996, October 1997, December 
1997, February 1998, May 1998, and June 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in New Orleans, Louisiana; Winston-Salem, North 
Carolina; and Montgomery, Alabama.  The case is presently 
under the jurisdiction of the Montgomery, Alabama, RO.

In December 1999, the RO received a claim from the veteran 
for service connection for post traumatic stress disorder 
(PTSD).  In July 2000, the RO sent the veteran two letters, 
one notifying him that it could not assist him in developing 
a claim that was not well grounded and the other informing 
him of the evidence he should submit concerning his claim for 
service connection for PTSD.  The claim for service 
connection for PTSD was not adjudicated by the RO and is not 
before the Board on appeal.

However, the Board notes that there has been a significant 
change in the law since the RO wrote to the veteran notifying 
him that it could not assist him in developing a claim that 
was not well grounded.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  In light of this legislation, the Board 
refers this matter to the RO's attention for appropriate 
action.


FINDINGS OF FACT

1.  On audiometric testing conducted in March 1998 and July 
1999, the puretone threshold average for the right ear was 13 
and 18, respectively, and for the left ear, was 16 and 19, 
respectively.  Speech audiometry revealed speech recognition 
ability of 100 and 96 percent, respectively, in the right ear 
and of 100 percent in the left ear on both tests.

2.  The veteran complains of constant tinnitus.

3.  Service-connected gastroesophageal reflux is manifested 
by epigastric distress with pyrosis and regurgitation.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
service-connected bilateral hearing loss have not been met.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).

2.  The criteria for an initial rating of 10 percent for 
service-connected tinnitus have been met.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).

3.  The criteria for an increased rating for 
service-connected gastroesophageal reflux have not been met.  
38 C.F.R. § 4.115, Diagnostic Code 7399-7346 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law:  Increased And Initial Ratings.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There is a "distinction between an original rating and a 
claim for an increased rating . . . ." Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (emphasis in original).  For 
instance, where a veteran appeals the initial assignment of a 
disability rating, the statement of the case should treat the 
appeal as one expressing disagreement with the original 
rating award and not as one for an increased evaluation 
because "this distinction is not without importance in terms 
of VA adjudicative actions".  Fenderson, 12 Vet. App. at 
132.

Moreover, the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 
7 Vet. App. at 58.  Instead, the evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection should be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

Increased (Compensable) Rating For Bilateral Hearing Loss.

A noncompensable rating has been in effect for 
service-connected bilateral hearing loss since November 1989.  
In 1991, the veteran appealed the initial assignment of the 
noncompensable rating to the Board, and the Board denied a 
compensable rating in April 1994.  In April 1994, the veteran 
filed a motion for reconsideration of the Board's decision.  
The motion was denied in June 1994.  The veteran appealed the 
Board's April 1994 decision to the Court which affirmed the 
Board's decision in April 1995.  The RO denied the veteran's 
claim for an increased rating for service-connected bilateral 
hearing loss in a May 1998 rating decision.  The veteran 
appealed that decision to the Board.

On a March 1998 VA Audio examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
10
15
20
20

The average for the right ear was 13, and for the left, 16.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The veteran was afforded another VA Audio examination in June 
1999.  He complained of tinnitus, not hearing loss.  The 
audiologist reported that the test results from the June 1999 
examination were not "reportable" because they were not 
felt to be reliable.  The veteran was to be scheduled for 
another examination.  In July 1999, another VA Audio 
examination was conducted.  The examiner noted that the 
results of this testing indicated that the veteran had normal 
hearing sensitivity essentially in both ears.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
25
LEFT
20
15
20
20
25

The average for the right ear was 18, and for the left, 19.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The schedular criteria for evaluating hearing loss were 
changed, effective in June 1999.  Where regulations change 
during the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Having reviewed the new regulations in 
comparison with the old, the Board notes that, as far as 
increased ratings for service-connected hearing disability 
based on pure tone threshold average and speech 
discrimination tests are concerned, Tables VI and VII remain 
the same.  The new regulations, in this respect, are thus not 
more or less favorable than the prior regulations.  
Accordingly, in deciding in this instance a question that the 
RO had not decided under the revised regulations, the Board 
finds that the veteran would not be prejudiced by not having 
been afforded the full benefits of procedural safeguards.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Since 
there will be no prejudice to the veteran, the Board may 
properly render a decision on the appeal.  VAOPGCPREC 16-92 
(July 24, 1992).

VA regulations require that audiological examinations must be 
conducted using the controlled speech discrimination test, 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  To ascertain the overall degree of hearing 
loss for each ear, the VA must plot the pure tone average 
found on audiometrical testing with the controlled speech 
discrimination test on a chart.  To evaluate the numeric 
designation of hearing impairment, the VA Schedule for Rating 
Disabilities establishes 9 categories of average pure tone 
decibel loss.  With the use of this chart, the veteran's 
right ear hearing acuity is at level I and his left ear 
hearing acuity at level I based on both the March 1998 and 
the July 1999 results.  These separate numeric designations 
are combined by means of a second table for determining 
percentage evaluations for overall hearing impairment.  The 
purpose of this procedure is to determine the extent of 
overall hearing acuity by weighing relevant test results from 
both ears.  When this process is completed for this veteran, 
it results in a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000)

Based on these findings, the preponderance of the evidence is 
against the claim for an increased rating for bilateral 
hearing loss, and the current noncompensable evaluation for 
bilateral hearing loss has been accurately determined by the 
RO in accordance with the applicable VA regulations.  
Therefore, an increased (compensable) evaluation must be 
denied.

Initial Compensable Rating For Bilateral Tinnitus.

On an August 1996 VA Form 9 substantive appeal submitted in 
connection with an appeal of a claim for a total rating based 
on individual unemployability, the veteran listed "hearing 
defect (constant ringing)" as one of the disabilities that 
he alleged rendered him unemployable.  On a March 1998 VA 
Audio examination, the veteran complained of tinnitus.  He 
described it as a constant clicking noise.  He stated that it 
did not interfere with concentration or sleep, and he rated 
the disability as "moderate".

In a May 1998 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable 
evaluation.  The veteran appealed the assignment of the 
initial rating to the Board.

On a June 1999 Audio examination, the examiner noted that the 
veteran complained of tinnitus which kept him up at night.  
The RO continued the noncompensable evaluation in a June 2000 
supplemental statement of the case.

Previous criteria for evaluating tinnitus in the VA Schedule 
for Rating Disabilities provided that a 10 percent evaluation 
could be assigned for persistent tinnitus as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  These criteria were 
revised in 1999.  See Karnas, 1 Vet. App. at 312-13 (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do otherwise).  
Under the revised criteria, a 10 percent evaluation may be 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  A note following the criteria 
states that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code except where tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2000).  Neither 
the old nor the new criteria provide a schedular evaluation 
higher than 10 percent for tinnitus.

The veteran is assigned a noncompensable rating for bilateral 
hearing loss under Diagnostic Code 6100.  Tinnitus does not 
support an evaluation under that Diagnostic Code or any other 
diagnostic code.  Therefore, a separate evaluation may be 
combined with the noncompensable evaluation under Diagnostic 
Code 6100.  Because the veteran has alleged constant 
tinnitus, the Board concludes that an initial rating of 10 
percent may be allowed under the new criteria for evaluating 
tinnitus which provides a 10 percent rating where the 
condition is recurrent.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2000).


Increased Rating For Gastroesophageal Reflux,
Currently Rated 10 Percent Disabling.

In April 1994, the Board granted service connection for 
gastroesophageal reflux.  In implementing the Board's 
decision in April 1995, the RO assigned an initial rating of 
10 percent for this disorder.  The veteran did not disagree 
with the initial assignment of the 10 percent rating, but in 
a June 1995 claim for a total rating based on individual 
unemployability, he stated that all of his disabilities had 
gotten worse.  Thus, the June 1995 statement constituted a 
claim for an increased rating for gastroesophageal reflux.

On a February 1997 VA General Medical examination, the 
veteran reported that he coughed whenever he regurgitated or 
had reflux.  He stated that heartburn was present, vomiting 
occasionally, but reflux daily.  There was no dysphagia.  
Appetite was okay and weight was stable.  The examiner noted 
that the veteran weighed 185 pounds.  The diagnosis was 
gastroesophageal reflux disease.

On a March 1998 VA General Medical examination, the veteran 
reported that he very often had heartburn, quite often 
reflux, but no dysphagia.  He stated that his stomach was 
okay, occasionally may hurt.  He reported his appetite being 
down and that he had lost 10 pounds since the previous year.  
The examiner noted that the veteran weighed 175-180 pounds.  
The diagnosis was gastroesophageal reflux disease.

On a June 1999 VA Esophagus and Hiatal Hernia examination 
report, the veteran reported that he did not have dysphagia.  
He had epigastric burning that occurred three to five times 
per day and lasted approximately 15 to 30 minutes at a time.  
He stated that the symptoms were fairly severe and were not 
associated with nausea.  He denied trouble with nausea or 
vomiting and denied any bright red blood per rectum.  He 
stated that he did have dark colored stools but he had never 
been told that he had blood in his stool.  He reported that 
he took Nitroglycerin for his heart condition and that this 
also relieved the gastrointestinal discomfort.  The examiner 
noted that the gastrointestinal discomfort did not radiate to 
his arm.  The veteran reported that his appetite was good and 
that he ate well.  He stated, however, that he had had a 15 
pound weight loss in the first six months of the year.  The 
examiner noted from review of other examination reports in 
the claims file that other examiners had noted weight loss as 
one of the veteran's complaints.  A focused physical 
examination of the veteran's abdominal and gastrointestinal 
area was performed.  There was no evidence of distention.  
The veteran had somewhat of a scaphoid abdomen.  Scars were 
consistent with past surgeries.  Bowel sounds were 
hypoactive.  There were no palpable masses.  The examiner did 
not record the veteran's weight but his weight on a VA Joints 
examination conducted the same day was 170 pounds.  The 
impression was gastroesophageal reflux disease, currently 
undergoing medical treatment.  The examiner noted that there 
did not appear to be significant change in this condition 
from the description in the 1997 examination report.

Gastroesophageal reflux is evaluated analogously under 
criteria in the VA Schedule for Rating Disabilities for 
evaluating the impairment resulting from a hiatal hernia.  
38 C.F.R. § 4.115, Diagnostic Code 7399-7346 (2000).  The 
Board concludes that this criteria is appropriate because the 
anatomical location and symptoms of the two diseases are 
analogous.  See 38 C.F.R. § 4.20 (2000); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (Board should provide 
an explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).

Under the rating criteria, the highest or 60 percent 
evaluation may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is provided for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation contemplates the presence of 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  38 C.F.R. § 4.115, Diagnostic Code 7399-7346 
(2000).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

In this case, the 10 percent rating assigned contemplates the 
veteran's epigastric distress with pyrosis and regurgitation, 
two of the symptoms of the 30 percent rating.  The criteria 
for the higher ratings have not been met because the medical 
evidence shows that there is no dysphagia, substernal or arm 
or shoulder pain, vomiting, hematemesis or melena with 
moderate anemia, or a material or significant weight loss 
with inability to regain it despite appropriate therapy.  
38 C.F.R. §§ 4.112, 4.115, Diagnostic Code 7399-7346 (2000).  
Accordingly, the Board concludes that the preponderance of 
the evidence in this case is against the claim for an 
increased disability rating for the service-connected 
gastroesophageal reflux, and the claim must be denied.


ORDER

Increased ratings for service-connected bilateral hearing 
loss and for service-connected gastroesophageal reflux are 
denied.

An initial rating of 10 percent for service-connected 
tinnitus is granted.


REMAND


1.  Increased (Compensable) Rating For Chondromalacia, Right 
Knee,
And For Chondromalacia, Left Knee,
Prior To June 29, 1999.

2.  Increased Rating For Chondromalacia, Right Knee,
Currently Rated As 10 Percent Disabling And
For Chondromalacia, Left Knee,
Currently Rated As 10 Percent Disabling.

3.  Increased Ratings For Cervical Strain With Arthritis
And For Lumbosacral Strain With Arthritis.

4.  Effective Date Earlier Than October 15, 1997, For Awards 
Of
Increased Ratings For Lumbosacral Strain From Noncompensable
To 20 Percent Disabling And For Cervical Strain From 10 
Percent
To 20 Percent Disabling.

5.  A Total Rating Based On Individual Unemployability.

The veteran served on active duty from July 1967 to July 1970 
and from October 1972 to October 1989.  The RO received his 
original claim in November 1989 in which he claimed service 
connection for several disabilities.  In a July 1990 rating 
decision, the RO, among other things, granted service 
connection for bilateral chondromalacia of the knees and for 
chronic lumbosacral strain assigning noncompensable ratings 
for each of these disabilities, and the RO denied service 
connection for, among other things, neck pain.  The veteran 
appealed the RO's decision to the Board which, in a decision 
dated April 11, 1994, granted service connection for cervical 
strain and denied compensable ratings for lumbosacral strain 
and bilateral chondromalacia of the knees.  This decision was 
later affirmed by the United States Court of Appeals for 
Veterans Claims (Court) in April 1995.

Shortly after the Board decision was issued, the RO received 
a statement from the veteran on April 21, 1994, claiming that 
he had not been able to work since November 1993 and stating 
that, over time since his retirement from service, all of his 
disabilities had gotten worse.

A June 1994 VA Spine examination is of record which concerned 
complaints pertaining to the cervical spine.  On examination, 
the examiner noted that the veteran did appear to have some 
discomfort with moving his neck.  He was well developed and 
in no distress.  There were no postural abnormalities or 
fixed deformities.  Musculature of the neck was normal.  The 
examiner diagnosed musculoskeletal muscle strain with 
impairment of motion of the cervical spine.  A June 1994 VA 
x-ray report pertaining to the cervical spine was normal.

In an April 1995 rating decision, the RO implemented the 
April 1994 decision of the Board by granting service 
connection for cervical strain.  The RO assigned an initial 
rating of 10 percent for this disability, effective back to 
the date of the veteran's original claim in November 1989.  
The RO informed the veteran of this decision in June 1995.

In June 1995, the RO received a statement from the veteran 
claiming a total rating based on individual unemployability.  
He also stated that all of his disabilities had gotten worse 
over time and that he had not been able to work since 
November 1993.

In July 1995, the RO received a letter, which the veteran had 
written to the President, forwarded from the White House for 
reply.  The veteran voiced various complaints, among them 
that he had had claims pending with VA since 1989.  In 
September 1995, the RO replied to the veteran, noting that 
the Board had issued a decision in April 1994 on the appeal 
of the RO's denial of his original claims that had been filed 
in 1989.  In addition, the evidence of record showed that the 
Court had affirmed the Board's decision on the veteran's 
original claims in April 1995, although the RO did not refer 
to the Court's decision in its letter to the veteran.  
Therefore, the veteran's original claims filed in 1989 were 
not still pending at VA in July 1995 but rather had been 
resolved by a final decision of the Court.

In addition to answering several questions posed by the 
veteran in his letter, the RO noted in its September 1995 
letter that the veteran had recently claimed that all of his 
service-connected disabilities had increased in severity and 
that they prohibited him from engaging in gainful employment, 
and the RO forwarded him the appropriate application form for 
a claim for a total rating based on individual 
unemployability.  In addition, the RO asked the veteran to 
please submit any additional medical evidence which he felt 
would support his claim for increased compensation or to 
advise the RO of treating facilities where the RO could 
obtain evidence to support his claim, and the RO would assist 
him in gathering the evidence.

In September 1995, the RO received a statement from the 
veteran claiming that he had not been able to work since 
1993, and he submitted a copy of a decision by an 
Administrative Law Judge (ALJ or Judge) who had denied on 
appeal his claim for disability benefits from the Social 
Security Administration (SSA).  The Court has noted that 
decisions of the SSA on unemployability, while not 
controlling for VA determinations, may provide relevant 
evidence that must be considered by VA in rendering a 
determination on unemployability.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  "At a minimum, the decision of 
the [ALJ] at the SSA 'is evidence which cannot be 
ignored . . . .'"  Id., quoting Collier v. Derwinski, 1 Vet. 
App. 413,417 (1991).

The ALJ noted that the veteran had not worked since November 
1993 and that he had collected unemployment benefits for six 
months from November 1993 to June 1994.  The Judge stated, 
"In order to secure unemployment compensation, one must sign 
a document stating that he is ready, willing, and able to 
work at a suitable job. . . .  The claimant has signed these 
statements and he is now appearing before this agency asking 
for benefits because he is unable to work.  These positions 
are diametrically opposed to each other and a person should 
not be able to secure benefits from agencies which require 
exactly opposite statement[s]."

With regard to the medical evidence before the ALJ that 
pertained to the lumbosacral and cervical spines and to the 
knees, the Judge noted that the veteran had been examined at 
a private clinic in June 1994 where he complained of pain in 
both knees and in the lumbosacral area.  However, on 
examination, the doctor noted that the claimant's legs were 
within normal limits and knees were within normal limits.  
Cervical spine had had minimal tenderness but no real 
limitation of movement.  The Judge also reviewed the finding 
of the June 1994 VA Spine examination report.  The ALJ 
concluded that the veteran's testimony as to multiple medical 
complaints and symptoms was not credible in light of several 
factors including a lack of objective medical findings 
pertaining to those complaints.  The Judge found that, 
although certain disabilities precluded the veteran from 
engaging in past relevant employment as a deputy sheriff of a 
jail, a heavy duty equipment mechanic, or military equipment 
repairer, he was capable of engaging in sedentary level of 
work activity.

In October 1995, the RO received the application form from 
the veteran for a total rating based on individual 
unemployability.  The veteran had not provided the complete 
mailing address of his last employer on the form, and so in 
November 1995, the RO sent him a letter requesting that he 
submit this information.  Later in November, the RO received 
the veteran's reply with the address of his last employer.  
However, the veteran stated that he did not authorize the VA 
to get any information other than what it already had.  He 
provided a copy of the decision of his former employer 
involuntarily terminating his employment in November 1993.  
This decision noted "unsatisfactory quality and quantity of 
work" as the reason for termination.

A January 1996 VA Form 119, Report of Contact, reflected that 
the veteran telephoned to say that he did not want the "VA 
going to any employer for any questions."  The veteran 
wanted to know why such information was needed.  The RO wrote 
to the veteran the same day and explained that he had a claim 
pending for individual unemployability and VA was evaluating 
his claim by contacting his last employer.  The RO stated 
that, if the veteran did not wish the VA to obtain this 
information, he could withdraw his claim or VA would make a 
decision based on the evidence contained in the record.  In 
February 1996, the veteran's employer informed the RO that it 
would not divulge information about employees without the 
written consent of the employee.

In a May 1996 rating decision, the RO denied the veteran's 
claim for a total rating based on individual unemployability.  
The veteran filed a notice of disagreement that same month.  
The veteran noted that no appointments were made "with the 
[VA] doctors to verify the condition of my health."  The 
veteran also requested that the RO obtain his service medical 
records from his first tour of duty from July 1967 to July 
1970.  Later in May 1996 as well as in June and July 1996, 
the RO received several letters from the veteran.  In them, 
he reiterated that all of his conditions had gotten much 
worse over the years and that the RO had "not even made 
appointments with [VA] doctors to verify my disabilities."

In July 1996, the RO issued a statement of the case on the 
claim for a total rating based on individual unemployability.  
In August 1996, the RO received a VA Form 9 substantive 
appeal from the veteran on which the veteran listed many 
disorders -- both service-connected and nonservice-connected 
-- and the rating percentage to which he felt entitled for 
each.  He also requested that the maximum rating be allowed 
for each impairment.

On a February 1997 VA General Medical examination report, the 
examiner noted that the veteran reported that his knees hurt 
and he had difficulty straightening them out and that he had 
pain in the lower back.  On examination, the examiner noted 
that the veteran was somewhat bent because of pain in the 
back.  His build and state of nutrition were good and his 
posture was relatively good.  The examiner noted that the 
veteran's gait was normal.  Findings pertaining to the 
musculoskeletal system were clinically negative except that 
there was stiffness of the back with difficulty straightening 
the body and the veteran claimed some stiffness of the knees.  
The examiner diagnosed chondromalacia of both knees and 
osteoarthritis, cervical and lumbar spine, versus back 
strain.  The examiner noted that the veteran seemed to be 
unemployable at the present time but that "a good part of 
his problems is anxiety and depression."  (The Board notes 
that service connection was not in effect for anxiety and 
depression at the time of these statements.  A claim for 
service connection for anxiety and depression is also a 
subject of this remand.)

When seen by a VA social worker for a Social Industrial 
Survey a month later in March 1997, the veteran walked with a 
cane and appeared to be in distress.  The social worker noted 
complaints of pain in the back and limited motion of the 
back, but no complaints relevant to the knees were reported.  
The social worker stated that the veteran's arthritis and 
back condition, along with his heart condition, would limit 
his ability to hold gainful employment.  She stated that his 
training as a mechanic requires manual dexterity and a great 
deal of bending and that it was doubtful that the veteran 
would be able to work full-time due to his pain and other 
physical complaints.  (Of the conditions mentioned by the 
social worker, the veteran was service-connected at the time 
of the Social Industrial Survey only for the back condition 
(lumbosacral strain) and not for arthritis or a heart 
condition.)

In July 1997, the RO received VA x-ray reports, dated in 
January 1997, pertaining to the cervical spine and the 
lumbosacral spine.  On the one pertaining to the cervical 
spine, there was no evidence of fracture, dislocation or soft 
tissue swelling.  Several tiny interior osteophytes were 
seen.  Otherwise degenerative changes were not present.  The 
report pertaining to the lumbosacral spine showed mild 
deformity of the end plates of L5 consistent with 
degenerative change.  Otherwise, there was no evidence of 
fracture, subluxation, or degenerative change.

In August 1997, the RO issued a supplemental statement of the 
case continuing the denial of the claim for a total rating 
based on individual unemployability.

Later in August 1997, the RO received from the veteran an 
application for handicapped parking privilege from the state 
Motor Vehicle Division.  The form was signed by Judith 
Ingram, M.D., of the Gadsden Clinic, certifying by means of a 
box checked on the form that the veteran "cannot walk 
without use of, or assistance from, a brace, cane, crutch, 
another person, prosthetic device, wheelchair, or other 
assistive device."

In October 1997, the RO received a claim for service 
connection for emphysema from the veteran along with which he 
submitted a medical examination report from Dr. Anne 
Campbell, Gadsden, Alabama.  The report showed that the 
veteran had been seen by Dr. Campbell in January 1997.  The 
veteran's chief complaint was of a heart disorder but he gave 
a history of arthritis in his neck and back.  On examination, 
he was well nourished and in no acute distress.  The range of 
motion of his neck was approximately 320 degrees and there 
were no spasms.  Range of motion of his extremities was 
within normal limits.  No spasms or deformity of the back 
were noted, and range of motion was within normal limits.  
His gait was intact.  His station was intact with no ataxia 
or spasticity.  Squat was fair and heel/toe walk, poor.  He 
used no assistive device.  The diagnoses included arthritis.

In November 1997, the RO received medical reports highlighted 
in yellow from the veteran.  Among them were VA outpatient 
and other reports pertaining to the lumbosacral and cervical 
spines.  A March 1997 VA outpatient record showed an 
assessment of "patient with debilitating arthritis limited 
by pain."  In September 1997, the veteran complained of pain 
in his back and was given pain medication.  A September 1997 
VA computed tomography (CT) report showed a history of pain 
and numbness in extremities.  CT images demonstrated no 
evidence of spinal stenosis or disc herniation.  Mild diffuse 
disc bulging was seen at the L4-5 level without significant 
canal compromise or neural foraminal impingement.  There was 
evidence of mild degenerative changes at the upper and lower 
end plate of L4 but no evidence of fracture.  A September 
1997 VA CT report pertaining to the cervical spine 
demonstrated degenerative disc disease changes consisting of 
diffuse disc bulging and osteophyte formation at C4-5 and 
C5-6 levels, described as moderately severe stenosis, 
particularly at C5-6.  There was mild neuroforaminal 
narrowing at the right of C5-6 as well.  The impression was 
moderately severe spinal stenosis at C4-5 and C5-6.  An 
October 1997 notation in VA outpatient records show that the 
veteran was seen for complaints of persistent back and neck 
pain, controlled with pain medication.  There was neck 
tenderness on motion.  The assessment was degenerative joint 
disease of the cervical spine with cervical stenosis.  In 
October 1997, the veteran was seen again in a pain clinic for 
back pain which was noted to be controlled by pain 
medication.

In February 1998, the RO received medical records from the 
veteran highlighted in yellow.  Among them was what appears 
to be a Medical Record Report from a service department 
hospital, dated in July 1994, showing treatment for the chief 
complaint of chest pain.  In the review of systems, the 
examiner noted that the musculoskeletal system was consistent 
with chondromalacia of both knees and recurrent chronic low 
back pain.

On a March 1998 VA General Medical examination report, the 
examiner noted that the veteran reported that his joints were 
very bad, especially the knees, lower back, neck, and, to 
some extent, the hands.  The doctor also noted that the 
veteran's posture was okay but that his gait was limping 
because of pain in the knee and that the veteran supported 
himself with a cane.  On physical examination of the 
musculoskeletal system, the doctor noted that the spine was 
stiff and that the veteran had painful knees.  Diagnoses 
included osteoarthritis of the lumbosacral and cervical 
spine.  However, no diagnosis was rendered pertaining to the 
knees.

On the same day in March 1998, the veteran underwent a VA 
Joints examination conducted by a different VA physician from 
the one who conducted the General Medical examination.  On 
the Joints examination report, the examiner noted that the 
veteran stated that he had jumped out of helicopters without 
parachutes during his service in Vietnam and that he had done 
much heavy lifting as a mechanic in service and that he felt 
that these activities had "messed up my back and my knees."  
The rest of the examination report consists of the doctor's 
often brief answers to questions posed by VA's AMIE 
examination worksheet for a Joints examination.  
Subjectively, the veteran claimed that he was trying to get 
into a pain clinic at the VA.  He stated he had flare-ups of 
the knee problems every week or so and that these flare-ups 
were precipitated by going down steps and were alleviated by 
rest.  The examiner noted that the veteran had 15 percent 
additional functional impairment during a flare-up, although 
it is not clear whether this was the examiner's estimate or 
the veteran's claim since it was listed under "Subjective 
Complaints."  The veteran stated that he used a cane all the 
time.

Under "Objective Findings", the examiner noted that 
"[m]otion stops when pain begins."  Knee range of motion 
was from full extension bilaterally to flexion of 122 degrees 
on the right and 120 degrees on the left.  Normal range of 
flexion of the knee for VA rating purposes is to 140 degrees.  
See 38 C.F.R. § 4.71, PLATE II (2000).  However, it is not 
clear from the examination report at what point in the range 
of motion pain began and ended.  In other words, it is 
unclear whether by stating that "[m]otion stops when pain 
begins" the examiner meant that the veteran had pain-free 
motion of the knees to 120 and 122 degrees of flexion or 
whether there was painful motion at some point before those 
degrees of flexion were reached.  The examiner also stated 
that there was objective evidence of painful motion, 
instability, weakness, tenderness, and guarding of movement 
with regard to both the knees and the spine.  There was no 
edema, effusion, redness, or heat.  The examiner stated that 
the veteran had a lot of difficulty walking even with a cane 
and that he grunted with every step he took and leaned 
heavily on the cane.  There was no ankylosis.  Both knees 
were unstable in the anterior posterior position; laterally 
they were adequate.  The diagnosis was degenerative joint 
disease, both knees, with loss of function due to severe 
pain.  A VA x-ray report pertaining to the knees dated in 
March 1998 showed no bony abnormality on either side.

On a March 1998 VA Spine examination conducted by the same 
examiner who conducted the Joints examination, the doctor 
noted the veteran stood in a stooped position with head 
flexed forward about 10 degrees.  There was objective 
evidence of painful motion, spasm, weakness, and tenderness.  
The veteran was continually grunting and complaining.  
Musculature of the back was "okay" and neurological 
abnormalities were not detected.  Range of motion of the 
lumbar spine was forward flexion to 64 degrees; backward 
extension, 5 degrees; right lateral flexion, 27 degrees; left 
lateral flexion, 30 degrees.  Range of motion of the cervical 
spine was forward flexion to 44 degrees; backward extension, 
28 degrees; flexion to the right, 19 degrees; and flexion to 
the left, 23 degrees.  The diagnosis was degenerative joint 
disease, cervical and lumbar spine, severe, with loss of 
function due to pain.

Unfortunately, the examiner did not provide values in degrees 
for the normal ranges of motion of the lumbar and cervical 
spines, and, unlike the knee and other joints, normal range 
of motion for either the lumbar or cervical spine is not 
depicted in any way in the VA Schedule for Rating 
Disabilities.  Cf. 38 C.F.R. § 4.71, PLATE II.  Providing the 
values for the range of motion found on examination without 
providing values for what is normal is useless to the Board 
for rating purposes because the Board has no point of 
reference for a determination that limitation of motion in a 
given case is "slight", "moderate", or "severe" without 
medical evidence that illustrates what the normal range of 
motion is.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5292 (providing different ratings based on whether limitation 
of motion of the cervical and lumbar spines is slight, 
moderate, or severe).  For example, forward flexion of the 
lumbar spine to 64 degrees would be quite a good range of 
flexion if the normal range were 65 degrees but would be 
fairly limited if the normal range were 95 degrees.

In a May 1998 rating decision, the RO adjudicated claims for 
increased ratings based on a "[c]laim for increase received 
10-15-97."  In this decision, the RO continued a 
noncompensable rating for bilateral chondromalacia of the 
knees; granted an increased rating for lumbosacral strain to 
20 percent, effective October 15, 1997; and granted an 
increased rating for cervical strain to 20 percent, effective 
October 15, 1997.  In May 1998, the RO received a notice of 
disagreement with this decision.

In his notice of disagreement, the veteran not only disagreed 
with the ratings assigned but also with the effective date of 
October 15, 1997, for the awards of increased ratings for 
lumbosacral and cervical strain.  Specifically, he stated, 
"Also, the effective date states October 15, 1997.  I 
informed the VA on 6-5-95 that 'all of my disabilities have 
gotten much worse over a period of time.'  The effective date 
should have been 6-5-95."  The RO has issued a statement of 
the case only on the issue of the ratings awarded and not on 
the effective date issue.  Accordingly, the Board must 
instruct the RO to issue a statement of the case on this 
issue on remand and has done so below.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In November 1998, the Board received a VA Medical 
Record-Consultation Sheet highlighted in yellow showing a 
request to a Prosthetics department for an evaluation 
regarding whether the veteran needed a wheelchair.  The 
provisional diagnosis was degenerative joint disease 
lumbosacral spine, chronic low back pain.  The request for 
the consultation was dated in August 1998, but the report of 
consultation was not included.

In March 1999, the Board remanded the case for further 
development.  Among other things, the Board instructed the RO 
to reconsider a claim for service connection for arthritis of 
the cervical and lumbar spine after obtaining a medical 
opinion as to whether arthritic changes in the cervical and 
lumbar spines are part of the service-connected cervical and 
lumbar strain.

A VA memorandum dated in April 1999 from Rama Pidikiti, M.D., 
is of record stating that the veteran "has long standing 
history of pain in many parts of his body along with many 
medical problems and is limited in his function.  He attends 
chronic pain clinic at this VA Hospital."

In May 1999, a statement of the case dated in April 1999 on 
the increased rating issues was issued in response to the 
veteran's May 1998 notice of disagreement with the May 1998 
rating decision.  In May 1999, the RO received a VA Form 9 in 
which the veteran checked a box indicating that he wished to 
appeal all the issues on the statement of the case and 
supplemental statement of the case sent to him.

In June 1999, the RO received many VA outpatient treatment 
and other medical reports dated from the 1980s to 1999.  Many 
were duplicates of reports already in the claims file.  
However, some of the more recent reports were not previously 
of record.  Reports dated in 1997, 1998, and 1999 show that 
the veteran was seen regularly at the Gadsden Primary Clinic 
as well as other VA outpatient clinics.  The 1997 and early 
1998 reports show complaints of back and neck pain and one 
report, dated in December 1997, also shows a complaint of 
knee pain.  No other reports contain any complaints or 
findings relevant to the knees.  In March 1998, objective 
finding on examination of the lumbosacral spine was diffuse, 
mild tenderness without spasms.  Reports dated in April, May, 
June, July, and August 1998 and February and May 1999 reflect 
that the veteran's lumbosacral and cervical spine 
degenerative joint disease was stable.

However, two reports made on the same day -- August 14, 1998, 
-- reflect quite different findings.  One, with a time noted 
of 8:25, reflects that the veteran reported that he was 
"doing well" and the examiner's objective finding regarding 
the lumbosacral spine was "stable".  The examiner's 
assessment was that chronic low back pain was stable.  The 
other report, with a time noted of 9:19, reflects subjective 
complaints of neck pain increasing.  In addition, the veteran 
requested a wheelchair.  A September 1998 VA CT report 
pertaining to the cervical spine was added to the record and 
this showed that mild cervical disc degeneration was present.  
There was cervical spondylosis mostly C4-5 and C5-6 with 
central and foraminal stenosis at C5-6.  The foraminal 
stenosis appeared slightly worse than on the left scan of 
September 1997.  In October 1998, the veteran complained of 
chronic pain and requested a scooter.  The assessment was 
chronic low back pain and cervical spine pain.

In February 1999, the examiner noted that the veteran 
discussed his chronic condition which was under control.  The 
veteran reported that he was feeling well and had no new 
problems.  In early May 1999, it was noted that the 
medications continued to help and that the veteran seemed 
pleased.  It was noted that the veteran's condition was 
stable.

However, at the end of June 1999, the veteran reported for VA 
Joints and Spine examinations using a cane and also in a 
wheelchair.  The same doctor who conducted the VA Joints and 
Spine examinations in March 1998 conducted these examinations 
and often there are only brief or one-word responses on the 
report to questions on the AMIE examination worksheets.  On 
the Joints examination report, the examiner noted that the 
veteran got in and out the chair very slowly and cautiously.  
There was objective evidence of painful motion, instability, 
weakness, abnormal movement, and guarding of movement.  The 
examiner stated that the veteran walked with a decrepit gait 
using a cane and that he could hardly shuffle along.  The 
veteran stated that he was very sleepy.  As in the March 1998 
Joints examination report, under "Objective Findings", the 
examiner noted that "[m]otion stops when pain begins."  
Knee range of motion was from full extension bilaterally to 
flexion of 128 degrees on the right and 122 degrees on the 
left.  Normal range of flexion of the knee for VA rating 
purposes is to 140 degrees.  See 38 C.F.R. § 4.71, PLATE II 
(2000).  Once again, it is not clear from the examination 
report at what point in the range of motion pain began and 
ended.  The diagnosis was arthralgia of the knees with loss 
of function due to pain.  The examiner noted that x-rays were 
normal.  An x-ray report pertaining to the knees from June 
1999 is not of record, although the March 1998 x-ray report 
showed no bony abnormality on either side.

On the June 1999 Spine examination, the examiner noted 
objective findings of painful motion, spasm, weakness, and 
tenderness.  The examiner again provided the values in 
degrees of ranges of motion of the lumbar and cervical spines 
without noting the degrees for normal ranges of motion in the 
report.  The diagnosis was arthralgia of the cervical and 
lumbosacral spine with loss of function due to pain.  The 
examiner noted that x-rays were normal, but it is not clear 
what x-ray reports he was referring to.  Apparently in 
response to the March 1999 Board remand instruction to the RO 
to obtain a medical opinion as to whether "arthritic 
changes" in the cervical and lumbar spines were part of the 
service-connected cervical and lumbar strain, the examiner 
rendered an opinion that "the 'arthralgia' of the cervical 
and lumbar areas are part of his service connected cervical 
and lumbosacral strain."

In January 2000, the RO received VA outpatient treatment 
reports dated in October and November 1999 from the veteran 
highlighted in yellow.  Most of the notes were not relevant 
to his lumbosacral or cervical spine or knee claims but one, 
dated in November 1999, showed that the veteran was seen at 
the Gadsden Primary Care clinic and discussed with the doctor 
multiple chronic conditions including chronic low back pain.  
The conditions were under control with current medications.  
On examination, the neck was supple and the lumbar spine had 
moderate muscular tenderness but was otherwise stable.  The 
assessment was degenerative joint disease of the cervical 
spine and of the lumbar spine on chronic pain medications.

A June 2000 VA CT report pertaining to the cervical spine 
showed C4-5 and C5-6 discogenic degenerative changes with 
spondylotic bars narrow lateral recesses of the spinal canal 
and neural foramina.  Uncovertebral osteoarthritic changes at 
these levels were also present.

In a June 2000 rating decision, the RO granted increased 
ratings to 10 percent each for chondromalacia of the left and 
right knees, effective June 29, 1999, the date that the VA 
Joints examination was conducted.  In the rating decision, 
the RO asked the veteran to inform the RO in writing if these 
ratings satisfied his appeal of these issues.  A June 2000 
supplemental statement of the case was issued which included 
the knee claims and which continued the 20 percent ratings 
assigned for cervical and lumbosacral strain.  In a July 2000 
rating decision, the RO granted service connection for 
arthritis of the lumbar and cervical spines and continued the 
evaluations of 20 percent for each disability, now rated as 
cervical strain with arthritis and lumbosacral strain with 
arthritis.  The veteran was notified of this decision in July 
2000.

In July 2000, the RO received a letter from the veteran which 
the veteran called his "notice of disagreement" with the 
RO's June 13, 2000, decision which was the rating decision in 
which the 10 percent ratings were assigned for chondromalacia 
of the left and right knees.  (The Board notes that these 
issues remained in appellate status without the filing of an 
additional notice of disagreement.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded)).  The 
veteran stated that all of his disabilities were 
service-connected and warranted the maximum rating allowed by 
law.  He also stated, "VA was notified on [June 5, 1995,] 
that 'all of my disabilities have gotten much worse over a 
period of time.'  This should be the effective date of 
disabilities."

Service Connection For Cholecystectomy (And A Temporary Total 
Rating For Period Of Convalescence Following 
Cholecystectomy), Heart Disease, Emphysema, Anxiety And 
Depression, and Arthritis Of Joints.

In March 1999, the Board remanded the case for further 
development.  Among other things, the Board instructed the RO 
to verify an unverified period of service prior to April 1979 
and to obtain the service medical records from that period of 
service.  On remand in April 1999, the veteran submitted 
copies of DD Forms 214 which showed that he had served on 
active duty from July 1967 to July 1970 and from October 1972 
to October 1989.

A VA Request for Information document with a "Receipt Date" 
of May 18, 1999, is of record which shows that a request was 
sent for service medical records and separation documents (DD 
214 or equivalent).  It is not clear from this form exactly 
what the results of this search were.  It appears that the RO 
requested the records from the National Personnel Records 
Center ("Address Code 13").  The response with regard to 
the service medical records was that the veteran filed a 
claim at the time of separation and that the RO should check 
with the RO in New Orleans for the records.  With regard to 
the request for separation documents (DD 214 or equivalent), 
the response was that the requested records were mailed.  
However, there is no evidence in the record of receipt of 
separation documents or of a follow-up request for service 
medical records with the New Orleans RO.  On a third request 
for medical, dental and records from the Surgeon General's 
Office (SGO), if any, it was noted that the case was 
potentially a "fire-related case", apparently meaning that 
service medical records from the veteran's first period of 
service may have been destroyed in a fire at the NPRC in July 
1973.  The RO also stated that, if no medical, dental, or SGO 
records were found, the NPRC should search sick and morning 
reports for the veteran's first period of service.  The 
response stated that standard source documents were not 
available but that other documents were mailed.  However, 
there is no evidence that the RO received any additional 
records in response to any of these requests.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, with regard to the RO's attempts to obtain the 
veteran's service medical records from his first period of 
active duty, the new law provides in pertinent part,

Whenever the Secretary attempts to obtain 
records from a Federal department or 
agency . . . the efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(3)).

Accordingly, this case is REMANDED for the following:

Claims for service connection:

1.  The RO should attempt again to obtain 
the veteran's service medical records 
from the NPRC or other repository.  The 
veteran served on active duty from July 
1967 to July 1970 and from October 1972 
to October 1989.  Service medical records 
presently in the claims file date from 
1974 to 1989.  The veteran has requested 
several times that the RO attempt to 
obtain the records, and the Board 
instructed the RO to attempt to obtain 
additional service medical records in its 
March 1999 remand order.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
should follow all procedures in place for 
reconstructing records in cases where 
records have been destroyed or are 
missing.  If the RO concludes that "it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile", 
the RO should inform the veteran of that 
conclusion and advise him of what actions 
it took to find his records.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

If the claims for service connection 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Claims for increased ratings:

3.  The RO should place copies of the AMIE 
examination worksheets that pertain to the 
March 1998 and June 1999 VA Joints and 
Spine examinations in the claims file 
because the examiner often responded to 
questions on the worksheets in the 
examination report with brief answers 
which are unintelligible without knowing 
what the questions were.

4.  The RO should request the veteran to 
state where he has received treatment for 
his claimed disorders and should attempt 
to obtain all treatment records relevant 
to the veteran's claims, obtaining the 
appropriate release forms from the veteran 
where necessary to obtain private medical 
records, if any.

5.  The RO should schedule the veteran for 
examinations to evaluate the degree of 
disability resulting from the veteran's 
service-connected lumbar spine, cervical 
spine, and knee disorders.

6.  The examiner must be provided with the 
claims file and a copy of this remand for 
review prior to conducting the 
examinations.  The examiner must review 
all the evidence pertaining to the lumbar 
spine, cervical spine, and knee disorders 
in the claims file.  The examiner must 
render findings, conclusions, or opinions 
on the following matters in the 
examination report:

Knees:

a.)  The examiner must record the range of 
motion of the knees in degrees and, if 
there is pain on range of motion testing, 
the examiner must specify at what point in 
the range of motion pain began (and, if 
applicable, ended).  For example, if the 
veteran's range of motion is from 0 to 122 
degrees but is painful from 90 degrees to 
122 degrees, the examiner must note that 
pain begins on flexion (or extension) at 
90 degrees.

b.)  In addition, the examiner should note 
whether there is recurrent subluxation or 
lateral instability of the knee and, if 
either are present, the examiner should 
specify whether the subluxation or lateral 
instability is slight, moderate, or 
severe.

c.)  The medical evidence of record 
pertaining to the service-connected 
chondromalacia of the knees reflects 
conflicting findings pertaining to the 
knees.  For example, complaints or 
findings pertaining to the knees are 
nearly absent in the extensive VA 
outpatient medical records including those 
from 1997-1999 when the veteran was being 
treated for chronic pain of the 
lumbosacral and cervical spine.  However, 
on the March 1998 and June 1999 VA Joints 
examination reports, the examiner found 
objective evidence of painful motion, 
instability, weakness, abnormal movement, 
and guarding of movement.  The veteran 
used a cane in 1998 and both a cane and a 
wheelchair in 1999.  The examiner 
described the veteran as walking with a 
"decrepit gait" and that he "could 
hardly shuffle along".  The examiner 
diagnosed loss of function due to knee 
pain.

Given the conflicting evidence concerning 
the degree of disability resulting from 
chondromalacia of the knes, the current 
examiner must render an opinion, based on 
findings on current examination of the 
knees as well as review of the all the 
medical evidence in the case pertaining to 
the knees, whether the chondromalacia of 
the knees is so debilitating as to require 
the use of assistive devices such as a 
cane and wheelchair and whether it is the 
disability of the knees (as opposed to 
some other disability) that is impairing 
the veteran's ability to walk with a 
normal gait.

Lumbosacral spine and cervical spine:

d.)  In addition to providing values for 
the ranges motion of the lumbosacral and 
cervical spine found on examination, the 
examiner must provide values in degrees 
for the normal ranges of motion of the 
lumbar and cervical spine, because , 
unlike the knee and other joints, normal 
range of motion for either the lumbar or 
cervical spine is not depicted in any way 
in the VA Schedule for Rating 
Disabilities.  Cf. 38 C.F.R. § 4.71, PLATE 
II.

e.)  In addition, with regard to the 
lumbosacral spine, the examiner must 
specify in the examination report whether 
there is present a severe lumbosacral 
strain, with a listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss 
of lateral motion with osteo-arthritic 
changes; or narrowing or irregularity of 
joint space; or some of the foregoing with 
abnormal mobility on forced motion.

f.)  Based on review of the March 1998 and 
September 1999 VA Spine examination 
reports as well as the VA outpatient 
records from 1997 to 1999 showing 
treatment for the management of chronic 
low back pain, the current examiner must 
render an opinion, whether the lumbosacral 
spine strain with arthritis or the 
cervical spine strain with arthritis or 
both are so debilitating as to require the 
use of assistive devices such as a cane 
and wheelchair and whether it is the 
disability of the lumbosacral spine or the 
cervical spine or both (as opposed to some 
other disability) that is impairing the 
veteran's ability to walk with a normal 
gait.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full including all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

An effective date earlier than October 15, 
1997, for awards of increased ratings for 
lumbosacral strain from noncompensable to 
20 percent disabling and for cervical 
strain from 10 percent to 20 percent 
disabling:

8.  The RO should issue the veteran a 
statement of the case in response to his 
May 1998 notice of disagreement on these 
issues.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  He should be given a 
reasonable amount of time to perfect his 
appeal to the Board by filing a VA Form 9 
substantive appeal.

9.  The RO should readjudicate the claims 
on appeal considering the evidence in its 
entirety.  Because the veteran appealed 
the claim for an increased (compensable) 
rating for the chondromalacia of the knees 
prior to June 29, 1999, the effective date 
of the RO's allowance of a 10 percent 
rating for each knee, the increased rating 
claim on appeal now requires consideration 
of entitlement to an increased 
(compensable) rating for the 
chondromalacia of either the left or the 
right knee prior to June 29, 1999, in 
addition to consideration of entitlement 
to an increased rating for the left and 
right knee, each currently rated as 10 
percent disabling.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




	(CONTINUED ON NEXT PAGE)



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 



